Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a reply to the amendment and remarks filed by the Applicant on 12 April 2021 in which claims 1, 4-12, and 15-20 are pending. Claims 1, 12 and 20 are independent. Claims 4-11 and 15-19 are dependent. Applicant has canceled claims 2, 3, 13 and 14 the amendment.

Reasons for Allowance
Claims 1, 4-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to independent claims 1, 12 and 15, these claims are allowed because the prior art of the record lacks teaching, suggestion or motivation to provide a common amplifier for a shim coil and a gradient in a magnetic resonance unit or a method for compensating magnetic field inhomogeneities in an examination region of a magnetic resonance unit as detailed in the respective claims.
As to dependent claims 4-11 and 15-19, these claims are allowed because each of these claims depends, either directly or indirectly, from any of the allowed independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852